UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7493



KENNY WILLIAMS,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE; L. M. SAUNDERS; F. S. TAY-
LOR, III; J. LEE; D. SWISHER; SERGEANT DAWSON;
MS. WEST; C/O W. SCOTT; C/O MINTER, a/k/a
C/O Fix; C/O L. M. KIER,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-401-R)


Submitted:   August 19, 1997           Decided:     February 24, 1998


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenny Williams, Appellant Pro Se. Jill Theresa Bowers, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenny Williams appeals the order of the district court dis-

missing his 42 U.S.C. § 1983 (1994) complaint.    Having carefully

considered Appellant's arguments, we find that this appeal is

without merit and affirm the judgment of the district court.    We

deny Appellant's motion for appointment of counsel and dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2